DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 

  The specification as a whole is missing paragraph numbers. 37 C.F.R 1.52(b)(6) recites that “the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]).” The examiner highly suggests that the applicant number the paragraphs in accordance with 37 C.F.R 1.52(b) (6) of the specification so that it is easier to navigate and reference. 

	
Appropriate correction is required.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  

Claims 1 and 8 recite “characterized by” and “characterized in that”. First these phrases are in bold which is improper. Second, the examiner suggests deleting these phrases to avoid issues under 112(b). 
Claims 1 and 8 in multiple limitations use a dash (“-“) to represent a new limitation. While it is clear that these are new limitations, the examiner suggests deleting the dashes (“-“) for more clarity. 
Appropriate correction is required.

Examiner’s Remarks
Claim contingency: 
At least Claim 1 contains contingent limitations. For example, at least Claim 1 recites (note emphasized language): 
- sending (105) data at the certain time instant (t) within the time series from the source (100) to the destination (200) only if the committed error (320) exceeds a first threshold, the data sent (105) at the certain time instant (t) by the source (100) being a value of the committed error (320); 
- obtaining (203) the real data value corresponding to the certain time instant (t) at the destination (200) by applying the same prediction model (M1, M2, M3, ..., Mx) used in the source (100) and, if the value of the committed error (320) is received (202) from the source (100), applying the committed error (320).
MPEP 2111.04(II), which discusses contingent limitations, recites, at least in part: 
broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B…
As can be seen, the above noted limitations are indeed contingent and thus the Broadest Reasonable Interpretation does NOT require the conditions being met (e.g. exceeding a first threshold). 
	However, merely to practice compact prosecution, the claims as they are presently presented will be examined. The examiner suggests amending at least Claim 1, as well as any other claim that contains a contingent clause, such that the functional language is positively recited. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
1.  generator
2. forecasting module
3. correction module
4. The subject matter of Claim 3 and Claim 10 (e.g. outside the source and inside the system). 

The examiner notes that, while these features are referred to by reference number in the claim language and such reference numbers exist within the drawings (e.g. Figure 3), the drawings show a box with no description for each of (110), (120), (210), and at least (220). Therefore it is unclear which features are show and the functionality associated therewith (e.g. flow chart). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

1. “a data collector for collecting (101), periodically at different time instants, real data values of at least one variable…” 
2. “a generator (110) of prediction models (M1, M2, M3,…, Mx) to which the collected values from the data collector are input”
3. “a first forecast module (120) receiving (102) one of the generated prediction models (M1, M2, M3,…, Mx) from the generator (110) for generating a predicted value (310) at a certain time instant (t) for each real data value…” 
4. “a second forecast module (210) receiving (204) one of the generated prediction models (M1, M2, M3,…, Mx) which is the same one received (102) by the first forecast module (120), from the generator (110)….” 
5. “a correction module (220) for obtaining (203) real data value corresponding to the certain time instant (t) by applying the received (204) one or more generated prediction models (M1, M2, M3,…,Mx)…” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 recites: 
a plurality of sources (100) which are clients (C1, C2,..., CN) of different client categories, wherein the generator (110) of each client (C1, C2,..., CN) generates prediction models (PrC1, PrC2, ..., PrCN) depending upon the client category to be received (204) by the destination (200).
It appears that the above language does not appear to sufficiently described or have support within the as-filed specification. 
The examiner turns to MPEP 2161.01(I) which describes how an examiner should determine whether there is adequate written description for a computer- implemented functional claim limitation. 
The MPEP recites:
The written description requirement [WDR]...applies to all claims including original claims that are part of the disclosure as filed...problems satisfying the [W/DR] for original claims often occur when the claim language is generic or functional, or both... original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail...In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed... If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)...for lack of written description must be made...

From Claim 13, it appears the broadest reasonable interpretation of the claim language is: 


This functionality does not appear to be described or supported within the as-filed specification. As described below, it appears the only mention of client category is in the description of Figure 4. More specifically, Pg. 11 Lines 25-30 recite: 

Figure 4 shows a generalized model for a plurality N of clients C1, C2,..., CN, each one being data source 100. In this enhanced model each source 100 runs its own forecasting model and the server or destination 200 runs a forecasting model for each client. In case that several sources 100 share the same forecasting model an optimization consists of running one prediction model PrC1, PrC2, ..., PrCN per30 category of client C1, C2,..., CN. 
First, it appears that the sentence which contains the best support and/or description of Claim 13’s language is different from what is actually claimed. 
	That is, it appears that only in the case where several sources share the same forecasting model, some “optimization” (a feature which is also not recited in the claims or appears to be described) consists of running one prediction model per category of client, NOT, as interpreted by the examiner one model per client per category. 
	Further, Claim 13 is dependent on Claim 8 which recites one generator which is responsible for generating the prediction models. While it could be understood that there is a generator in each client (as per Claim 13), the portion of the specification which appears to describe Claim 13’s claim language (cited above) recites “In this enhanced model each source 100 runs its own forecasting model…”

	Thus, when claim 13 recites: 
wherein the generator (110) of each client (C1, C2,..., CN) generates prediction models (PrC1, PrC2, ..., PrCN) depending upon the client category to be received (204) by the destination (200)
It appears that there is confusion between “forecasting model” (as used in the specification), prediction model (as used in the specification and claims), and generator (as used in the claims). 
	Because at least Claim 13’s claim language is NOT described in such a way consistent with the specification and appears to be incorrect as per the same citation to the specification, it appears that Claim 13 is not sufficient described and thus a rejection under 35 U.S.C. 112(a) is appropriate. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The Claim limitations noted above in the Claim Interpretation Section (e.g. first forecasting module, etc.) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
When determining if a claim invokes interpretation 35 U.S.C. 112(f) the examiner must analyze the claims under a three prong test: 
1. the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
Yes, the terms ““a data collector”, “a generator”, “a first forecast module”, “a second forecast module”, “a correction module” all use a nonce term and thus pass prong 1. 
2. the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"
Yes. 
For example, “a data collector for” contains the functional language “for” and thus passes Prong 2. 

Yes, there is no structural modification to these limitations. Thus, all of at least the listed limitation pass Prong 3. 
Because all of the listed limitations pass all three prongs, the claim limitations invoke interpretation under 35 U.S.C. 112(f). 
However, because of at least this, no sufficient structure has been found in the disclosure. 
Module:
Other than reciting the claim term “module”, the specification does not describe what structure “module” encompasses and thus as per MPEP 2181(II)(A) no sufficient structure is disclosed. 
At best, the mere recitation of the word module within the specification simply discloses a general purpose computer. However, from MPEP 2181(II)(A), 
To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f)  claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241.


“a data collector”, “a generator” 
	Merely for sake of brevity, the above description regarding module further applies to the terms “data collector” and “generator” and thus similarly no sufficient structure is described or clearly linked. 

Additionally, MPEP 2181(II)(B) states that a rejection under 35 U.S.C. 112(b) is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Also MPEP 2181(II)(B) states, 
“the specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome); Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002; see also Encyclopaedia Britannica, Inc. v. Alpine Elecs., Inc., 355 Fed. App'x 389, 394-95 (Fed. Cir. 2009) (holding that implicit or inherent disclosure of a class of algorithms for performing the claimed functions is not sufficient…”

It appears upon consideration of the specification, that merely the recited claim functions are disclosed within the specification and thus, the examiner concludes that no corresponding algorithm is disclosed. 	
	

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim 13 recites: 
a plurality of sources (100) which are clients (C1, C2,..., CN) of different client categories, wherein the generator (110) of each client (C1, C2,..., CN) generates prediction models (PrC1, PrC2, ..., PrCN) depending upon the client category to be received (204) by the destination (200).
It appears that the above language is wholly indefinite. However, in particular “the generator…of each client…generates prediction models…depending upon the client category to be received…by the destination…” 
There are several issues with the above language: 
1. At no point, does it appear that a client’s category is ever determined, observed, or otherwise received. Thus, it is unclear how prediction models can be generated “depending upon the client category to be received.” 
That is, it appears that at least Claim 13 omits essential method steps; namely how a category of client is determined and at least sending a client category to a destination. 
2. The term “category” appears once (1) throughout the entire specification and does not appear to describe or define what specifically a “client category” encompasses; merely that a client has some category. Thus, it is unclear what the metes and bounds of “client category” are what the applicant intends such a feature to encompass. 

At least claims 1 and 8 recite: 
the certain time instant (t) within the time series from the source (100)…” It is unclear what the applicant intends “at the certain time instant (t) within the time series” to encompass. That is, it is unclear what it means to be a certain time instant within the time series. 
At least Claim 1 recites (claim 8 recites similar language): 
“computing a committed error (320) by comparing the predicted value (310) with the real data value (300) collected at the certain time instant (t) in the source…
…the data sent (105) at the certain time instant (t) by the source (100) being a value of the committed error (320)”
	It is unclear if “a value of the committed error” refers to the “committed error” as computed by the preceding limitation or “a value of the committed error” is a new value. That is, “a value of the committed error” appears to lack antecedent basis. The examiner suggests amending the phrase “a value of the committed error” to “the value of the committed error” so that the reference to the computed committed error is clear. 

Claim 3 and 10 recite: 
“…from outside the source (100) and inside the data system…”
It is unclear, from the claim language, what the applicant intends “outside” to encompass. That is, what is considered “outside the source”? 
Similarly, it is unclear what the applicant intends by “inside”.
Because the examiner unable to determine the meets and bounds of the claim language, the claim is indefinite and therefore a rejection under 35 U.S.C. 112(b) is appropriate. 

Claim 4 and 11 
Claim 4 (Claim 11 contains similar subject matter) recites: 
…further comprising, only if the committed error (320) exceeds a second threshold higher than the first threshold, generating the predicted value (310) using another prediction model (M2, M3, ..., Mx) different from the prediction model (M1, M2, M3, ..., Mx) previously used
The examiner notes the word “different”. The word “different” only appears 6 times within the as-filed specification; none of this recitations are in the context of “prediction model”. Therefore, as discussed below, the claim is indefinite under 35 U.S.C. 112(b). That is, the term “different” is considered a relative term.  
	However, for interpretation purposes, the examiner turns to Pg. 9 Lines 21-34 of the instant as-filed specification which recites:
The prediction model M1 is run synchronously in both ends, run respectively by a first forecast module 120 at the source 100 and a second forecast module 210 at the destination 200.30 Additional incremental accurate versions of the prediction model, M2, M3,... Mx, trained and tested in the model generator 110 of the source 100 are transferred to the destination 200 using the same communication channel 103. The first forecast module 120 receives 102 the prediction module M1, M2, M3,... Mx generated internally at the source 100 and the second forecast module 210 receives 204 the same prediction10 module M1, M2, M3,... Mx to use it at the destination 200. 
The source 100 starts to collect 101 data values of a variable (e.g. CPU temperature) at periodic time intervals and the collected data are transferred 104 to the first forecast5 module 120. Each time instant 't' a data value "v" is collected, the generated prediction 
From the above disclosure in the specification, the claimed phrase “using another prediction model (M2, M3, ..., Mx) different from the prediction model (M1, M2, M3, ..., Mx) previously used” appears to be implicitly supported. 

	Therefore, under the BRI of Claim 4 in light of the specification, Claim 4 is interpreted to encompass the updating the prediction model (e.g. by new values being fed into the system). 
	The examiner notes for clarity of record. 
If the applicant believes or intends for a different interpretation of at least the language of Claim 4, then such arguments with supporting evidence (e.g. specific supported citations to the as-filed specification) should appear in the remarks filed in response to the instant action. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dromard et. al. (“Experimental evaluation of algorithms for online network characterizations ONTIC: D4.3”, NPL Feb. 2017)
With respect to Claim 1, Dromard teaches 
 A method for optimizing event prediction in data systems, comprising: 
- collecting (101), periodically at different time instants by at least one source (100) of a data system, real data values of at least one variable, wherein the collected values are used to generate a stream of data modeled as a time series of values, each value of the time series corresponding to a time instant (Dromard Section 5.2 Pg. 32 “Data preprocessing” “Before applying any unsupervised network anomaly detectors, the network traces must be collected on the network link in To collect the traffic our solution relies on a discrete time sliding window. The window slides every micro-slot…This window allows generating in a continuous manner N data matrix by micro time slow…” Section 6 “The discrete time sliding window” “The proposed method is generic: any sufficiently fast and efficient detector can benefit from the proposed solution to reach continuous and real-time detection…Collected traffic is then aggregated into flows…Every flow is described by a set of features…stored in a vector…” Section 6.1.1. “Incoming packets are collected in consecutive time bins ΔT and aggregated into flows according to different aggregation levels…for every aggregation level I at the end of every time bin, it outputs a set of flows forming a feature space Xi...” The examiner notes that collecting incoming packets in consecutive time bins teaches “collecting (101), periodically at different time instants by at least one source (100) of a data system, real values of at least one variable…” Further, aggregating this time bins and output the collection of these in “…a set of flows…” which forms a feature space teaches “…wherein the collected values are used to generate a stream of data modeled as a time series of values, each value of the time series corresponding to a time instant…”). ; 
- obtaining (203) the stream of data by a destination (200) of the data system; characterized by further comprising: 
- for each real data value (300) collected by each source (100), generating a predicted value (310) at a certain time instant (t) by using a prediction model (M1, M2, M3, ..., Mx) in the source (100) (Dromard Section 9.3 “Problem solution” “SLBN++, the proposed protocol extends the SLBN protocol to provide it with forecasting capabilities in each router link. SLBN++ utilizes a forecasting module in each router link 


    PNG
    media_image1.png
    655
    657
    media_image1.png
    Greyscale

The examiner notes that using a forecasting module for a certain time instant to create or otherwise generate predicted values which are then sent or otherwise received in the link layer (e.g. each respective router link) teaches “obtaining (203) the stream of data by a destination (200) of the data system; characterized by further comprising: - for each real data value (300) collected by each source (100), generating a predicted value (310) at a certain time instant (t) by using a prediction model (M1, M2, M3, ..., Mx) in the source (100)…”).
- computing a committed error (320) by comparing the predicted value (310) with the real data value (300) collected at the certain time instant (t) in the source (100) (Dromard Section 9.3 “Figure 39 details the way in which the SLBN protocol has been extended to use the future predictions of the bottleneck values of links. The minimum value of the future predictions of the bottleneck value in each link are stored in the probe packet and delivered to the session sources when a ProbeACK packet is received. Therefore, a session receives the minimum of the shBW [shared Bandwidth] values computed at links jointly with a set of future predictions of the minimum value of the bottleneck value of these links. These predictions can be used as an effective and accurate approximations to the rate assignment during the completion of the next Probe cycle…In addition, the source stores a timestamp in the Probe packet to allow links to store each prediction in the corresponding time slot…A router link only update a prediction the in the probe pack if its value it is smaller than the prediction contained in the packet with the same timestamp.” Continuing, “When a probe packet arrives at a network link it is delivered to the SLBN++ Driver to be processed as shown in the Router link pseudo code in Figure 38…Finally the result predictions are compared against the ones contained in the Probe packet and the smaller value is stored in it.”  The examiner notes that the disclosed “bottleneck values” teach the claimed “committed error”. As can be seen, these predicted bottleneck values (e.g. committed error values) Thus, computing bottleneck values in this way teaches “computing a committed error (320) by comparing the predicted value (310) with the real data value (300) collected at the certain time instant (t) in the source (100)”. The examiner further notes Figure 39.).
- sending (105) data at the certain time instant (t) within the time series from the source (100) to the destination (200) only if the committed error (320) exceeds a first threshold, the data sent (105) at the certain time instant (t) by the source (100) being a value of the committed error (320) (As an initial matter, the examiner notes the contingency of this limitation. As discussed above, such contingent limitations do not carry patentable weight. However, see Dromard Section 9.3 “In addition, the source stores a timestamp in the Probe packet to allow links to store each prediction in the corresponding time slot, and so, avoiding mixing predictions from different instants of time. A router link only update a prediction in the probe packet if its value it is smaller than the prediction contained in the packet with the same timestamp. Therefore, the source receives the minimum prediction value of the bottleneck value at links per timestamp…” The examiner notes that “its value” refers to its “bottleneck value” and thus, under BRI, “its value” teaches “committed error.” Therefore, because a router link will only update a prediction if its committed error (e.g. bottleneck value) is smaller than the prediction, the data (e.g. the new committed error (bottleneck value)) is only sent if the new error exceeds a first threshold (e.g. the minimum value already stored in the Probe packet for the bottleneck value).).  

    PNG
    media_image2.png
    520
    594
    media_image2.png
    Greyscale
- obtaining (203) the real data value corresponding to the certain time instant (t) at the destination (200) by applying the same prediction model (M1, M2, M3, ..., Mx) used in the source (100) and, if the value of the committed error (320) is received (202) from the source (100), applying the committed error (320) (As an initial note the examiner refers to the above discussion on contingent limitations. The examiner notes, as above, Dromard Figure 40.

Continuing, the examiner further notes Dromard Section 9.3 as cited for the preceding limitation where the smaller bottleneck values, if they exceed the threshold, replace the values stored in the Probe packet. Clearly, if committed error values (e.g. bottleneck 

With respect to Claim 2, Dromard teaches wherein generating the predicted value (310) at the certain time instant (t) uses a plurality of previous real values collected in the source (100) before the certain time instant (t) (Dromard Figure 40 as shown above. Note especially the 20 samples, at least these 20 samples teach “use a plurality of previous real values collected in the source…” Dromard Section 9.2  Pg. 61 describes these values “In SLBN, every protocol packet carries the following fields: the session to which this packet belongs (s), the bandwidth computer two Probe cycles ago (bw’’), the bandwidth computed in the previous Probe cycle (bw’), the bandwidth being computed in this Probe cycle (bw), the set of bottlenecks for this session (B), the latest bottleneck that was added to B (b)….” Further section 9.3 Dromard continues “Figure 40 shows the architectural described of the extended SLBN++ protocol. The inputs to the forecasting module are the last 20 samples of N, NR, BF, shBW, jointly with C, the bandwidth of the link. We store this set of previous samples in order to be able to predict future values based on the current trend of them…” The examiner notes that, clearly using a set of previous samples in order to able to predict future values teaches “wherein generating the predicted value (310) at the certain time instant (t) uses a plurality of previous real values collected in the source (100) before the certain time instant (t)”.).
With respect to Claim 3, Dromard teaches wherein generating the predicted value (310) at the certain time instant (t) further uses additional variables obtained from outside the source (100) and inside the data system (Dromard Figure 40 as shown above. Note especially the 20 samples, at least these 20 samples teach “use a plurality of previous real values collected in the source…” Dromard Section 9.2  Pg. 61 describes these values “In SLBN, every protocol packet carries the following fields: the session to which this packet belongs (s), the bandwidth computer two Probe cycles ago (bw’’), the bandwidth computed in the previous Probe cycle (bw’), the bandwidth being computed in this Probe cycle (bw), the set of bottlenecks for this session (B), the latest bottleneck that was added to B (b)….” Further section 9.3 Dromard continues “Figure 40 shows the architectural described of the extended SLBN++ protocol. The inputs to the forecasting module are the last 20 samples of N, NR, BF, shBW, jointly with C, the bandwidth of the link. We store this set of previous samples in order to be able to predict future values based on the current trend of them…” The examiner notes that, under BRI, any or all of the 20 samples (see Figure 40) and/or the information carried in every protocol packet teaches “wherein generating the predicted value (310) at the certain time instant (t) further uses additional variables obtained from outside the source (100) and inside the data system”.).

With respect to Claim 4, as best understood, Dromard teaches further comprising, only if the committed error (320) exceeds a second threshold higher than the first threshold, generating the predicted value (310) using another prediction model (M2, M3, ..., Mx) different from the prediction model (M1, M2, M3, ..., Mx) previously used (The examiner notes, for clarity of record, that this claim is wholly contingent and as such, does not carry any patentable weight. Further, the examiner notes the claim interpretation given to Claim 4 as discussed above. 
See Dromard Figure 40. Dromard Section 9.3 “In addition, the source stores a timestamp in the Probe packet to allow links to store each prediction in the corresponding time slot, and so, avoiding mixing predictions from different instants of time. A router link only update a prediction in the probe packet if its value it is smaller than the prediction contained in the packet with the same timestamp. Therefore, the source receives the minimum prediction value of the bottleneck value at links per timestamp…” The examiner notes that, as can be seen from the above Figure 40 annotation, such changes in predicted values (e.g. minimum prediction value of the bottleneck value) are feed back into the forecasting module. Next, Dromard Section 9.3 recites “SLBN++ utilizes a forecasting modules in each router link to obtain a set of future predictions of the bottleneck values of the link.” Clearly, if there is a forecasting module in each link there must be a plurality of different forecasting modules (e.g. forecasting module for link 1, forecasting module for link 2, etc.). Because each link has its own forecasting module which each generate predicted values based on a particular link probe packet value being smaller than a prediction contain in the packet with the same timestamp, each forecasting module must generate predicted values and thus teaches “…only if the committed error (320) exceeds a second threshold higher than the first threshold, generating the predicted value (310) using another prediction model (M2, M3, ..., Mx) different from the prediction model (M1, M2, M3, ..., Mx) previously used…”

With respect to Claim 5, Dromard teaches wherein the prediction model (M1, M2, M3, ..., Mx) used to generate the predicted value (310) is generated in the source (100) and received (204) at the destination (200) through a communication channel (103) from the source (100) (Dromard See Figure 40. See Figure 39. Note especially in Figure 39 the transfer of data (e.g. Preds: MMF rates) that are sent and received by both the source (e.g. Far right line) and the destination (e.g. Far left line).  Next, Dromard Section 9.3 recites “SLBN++ utilizes a forecasting modules in each router link to obtain a set of future predictions of the bottleneck values of the link.” The examiner notes that each link having a forecasting module and, as shown, the predicted values are sent to the destination, this teaches “wherein the prediction model (M1, M2, M3, ..., Mx) used to generate the predicted value (310) is generated in the source (100) and received (204) at the destination (200) through a communication channel (103) from the source (100)”.).
With respect to Claim 6, Dromard teaches wherein the prediction model (M1, M2, M3, ..., Mx) is generated by using a convolutional neural network (Dromard See Figure 40 “ANN”. Further, Dromard Section 10.2 “Convolutional neural network for noisy neighbor detection”. Note especially Figure 59 which shows a convolutional neural network used to detect noisy neighbors in a cloud environment.” Note further, “Each input sample consists of 11 consecutive readings concatenated together…each of the three input features is fed to the network in a separate channel…” The examiner notes that having at least three separate channels and using a convolutional neural network as the forecasting module teaches “wherein the prediction model (M1, M2, M3, ..., Mx) is generated by using a convolutional neural network”.).
With respect to Claim 7, Dromard teaches wherein, only if the committed error (320) exceeds the first threshold, the source (100) encodes the committed error (320) to obtain the value of the committed error (320) to be sent (105) as data at the certain time instant (t) by the source (100) and the destination (200) decodes the value of committed error (320) received (202) from the source (100) (The examiner notes that this claim is wholly contingent and thus does not carry any patentable weight. The examiner notes for clarity of record as well as to suggest the applicant amend the claim such that the functionality is positively recited. 
Dromard Section 9.3 “In addition, the source stores a timestamp in the Probe packet to allow links to store each prediction in the corresponding time slot, and so, avoiding mixing predictions from different instants of time. A router link only update a prediction in the probe packet if its value it is smaller than the prediction contained in the packet with the same timestamp. Therefore, the source receives the minimum The examiner notes that “its value” refers to its “bottleneck value” and thus, under BRI, “its value” teaches “committed error.” Therefore, because a router link will only update a prediction if its committed error (e.g. bottleneck value) is smaller than the prediction, the data (e.g. the new committed error (bottleneck value)) is only sent if the new error exceeds a first threshold (e.g. the minimum value already stored in the Probe packet for the bottleneck value). Further, if it does exceed the threshold as in the situation described above, the committed error value becomes the new stored committed error value in the Probe packet, which, as can be seen in Figure 39 is sent back to the destination. Note that, due to the Probe ACK packet being sent back, the predictions are stored and a new Probe packet is sent. Clearly, if the bottleneck value (e.g. committed error value) was sent to the destination and then receives or otherwise stores this value and sends another Probe packet, that Probe ACK packet (with the committed error value from the source) MUST have been received and decoded by the destination. Thus, this functionality teaches “wherein, only if the committed error (320) exceeds the first threshold, the source (100) encodes the committed error (320) to obtain the value of the committed error (320) to be sent (105) as data at the certain time instant (t) by the source (100) and the destination (200) decodes the value of committed error (320) received (202) from the source (100)”.).

With respect to Claim 8, Dromard teaches 
 A system for optimizing event prediction in data systems comprising at least one source (100) and a destination (200) connected through a communication channel (103) (Dromard See Figure 40. See Figure 39. Note especially in Figure 39 the transfer of data (e.g. Preds: MMF rates) that are sent and received by both the source (e.g. Far right line) and the destination (e.g. Far left line). The examiner notes that in at least Figure 39 arrows showing the transfer of data from a source/destination (Far Left) to a source/destination (Fart Right Line) teaches “least one source (100) and a destination (200) connected through a communication channel (103)”.).
the system characterized in that the, at least one, source (100) comprises: - a data collector for collecting (101), periodically at different time instants, real data values of at least one variable, wherein the collected values are used to generate a stream of data modeled as a time series of values, each value of the time series corresponding to a time instant (Dromard Section 5.2 Pg. 32 “Data preprocessing” “Before applying any unsupervised network anomaly detectors, the network traces must be collected on the network link in time slots. To collect the traffic our solution relies on a discrete time sliding window. The window slides every micro-slot…This window allows generating in a continuous manner N data matrix by micro time slow…” Section 6 “The discrete time sliding window” “The proposed method is generic: any sufficiently fast and efficient detector can benefit from the proposed solution to reach continuous and real-time detection…Collected traffic is then aggregated into flows…Every flow is described by a set of features…stored in a vector…” Section 6.1.1. “Incoming packets are collected in consecutive time bins ΔT and aggregated into flows according to different aggregation levels…for every aggregation level I at the end of every time bin, it outputs a set of flows forming a The examiner notes that collecting incoming packets in consecutive time bins teaches “collecting (101), periodically at different time instants by at least one source (100) of a data system, real values of at least one variable…” Further, aggregating this time bins and output the collection of these in “…a set of flows…” which forms a feature space teaches “…wherein the collected values are used to generate a stream of data modeled as a time series of values, each value of the time series corresponding to a time instant…”). 


    PNG
    media_image1.png
    655
    657
    media_image1.png
    Greyscale
- a generator (110) of prediction models (M1, M2, M3, ..., Mx) to which the collected values from the data collector are input (See Dromard Figure 40 as reproduced below. Especially Forecasting module wherein, the output of the forecasting module is multiple predicted values for a specific time instant (e.g. t, t+1, etc.). Further notes that as a result of data preprocessing the data (e.g. collected data) and 20 samples thereof are input into the forecasting module. 

    PNG
    media_image1.png
    655
    657
    media_image1.png
    Greyscale
- a first forecast module (120) receiving (102) one of the generated prediction models (M1, M2, M3, ..., Mx) from the generator (110) for generating a predicted value (310) at a certain time instant (t) for each real data value (300) collected by the source (100) …(Dromard Section 9.3 “Problem solution” “SLBN++, the proposed protocol extends the SLBN protocol to provide it with forecasting capabilities in each router link. SLBN++ utilizes a forecasting module in each router link to obtain a set of future predictions of the bottleneck value of the link…” Note Figure 40 reproduced below with examiner’s annotations.
The examiner notes that using a forecasting module for a certain time instant to create or otherwise generate predicted values which are then sent or otherwise received in the link layer (e.g. each respective router link) teaches  “a first forecast module (120) receiving (102) one of the generated prediction models (M1, M2, M3, ..., Mx) from the generator (110) for generating a predicted value (310) at a certain time instant (t) for each real data value (300) collected by the source (100)...”).
… and computing a committed error (320) by comparing the predicted value (310) with the real data value (300) collected at the certain time instant (t) in the source (100) (Dromard Section 9.3 “Figure 39 details the way in which the SLBN protocol has been extended to use the future predictions of the bottleneck values of links. The minimum value of the future predictions of the bottleneck value in each link are stored in the probe packet and delivered to the session sources when a ProbeACK packet is received. Therefore, a session receives the minimum of the shBW [shared Bandwidth] values computed at links jointly with a set of future predictions of the minimum value of the bottleneck value of these links. These predictions can be used as an effective and accurate approximations to the rate assignment during the completion of the next Probe cycle…In addition, the source stores a timestamp in the Probe packet to allow links to store each prediction in the corresponding time slot…A router link only update a prediction the in the probe pack if its value it is smaller than the prediction contained in the packet with the same timestamp.” Continuing, “When a probe packet arrives at a network link it is delivered to the SLBN++ Driver to be processed as shown in the Router link pseudo code in Figure 38…Finally the result predictions are compared against the ones contained in the Probe packet and the smaller value is stored in it.”  The examiner notes that the disclosed “bottleneck values” teach the claimed “committed error”. As can be seen, these predicted bottleneck values (e.g. committed error values) Thus, computing bottleneck values in this way teaches “computing a committed error (320) by comparing the predicted value (310) with the real data value (300) collected at the certain time instant (t) in the source (100)”. The examiner further notes Figure 39.).
the destination (200) comprises: - a second forecast module (210) receiving (204) one of the generated prediction models (M1, M2, M3, ..., Mx) which is the same one received (102) by the first forecast module (120), from the generator (110) through the communication channel (103) (Dromard Section 9.3 “Problem solution” “SLBN++, the proposed protocol extends the SLBN protocol to provide it with forecasting capabilities in each router link. SLBN++ utilizes a forecasting module in each router link to obtain a set of future predictions of the bottleneck value of the link…” Note Figure 40 reproduced above with examiner’s annotations. The examiner notes that, as provided for in Dromard Section 9.3, each “router link” has a respective forecasting module. Therefore, because at least one destination and at least one source are each connected in a network, they each must be a router link. Therefore, having a forecasting module in each router link teaches “the destination (200) comprises: - a second forecast module (210) receiving (204) one of the generated prediction models (M1, M2, M3, ..., Mx) which is the same one received (102) by the first forecast module (120), from the generator (110) through the communication channel (103)”.).
- a correction module (220) for obtaining (203) real data value corresponding to the certain time instant (t) by applying the received (204) one of the generated prediction models (M1, M2, M3, ..., Mx) and by applying the committed error (320), if a value of the computed committed error (320) is received (202) from the source (100) (As an initial matter, the examiner notes the contingency of this limitation. As discussed above, such contingent limitations do not carry patentable weight. However, see Dromard Section 9.3 “In addition, the source stores a timestamp in the Probe packet to allow links to store each prediction in the corresponding time slot, and so, avoiding mixing predictions from different instants of time. A router link only update a prediction in the probe packet if its value it is smaller than the prediction contained in the packet with the same timestamp. Therefore, the source receives the minimum prediction value of the bottleneck value at links per timestamp…” The examiner notes that “its value” refers to its “bottleneck value” and thus, under BRI, “its value” teaches “committed error.” Therefore, because a router link will only update a prediction if its committed error (e.g. bottleneck value) is smaller than the prediction, the data (e.g. the new committed error (bottleneck value)) is only sent if the new error exceeds a first threshold (e.g. the minimum value already stored in the Probe packet for the bottleneck value).).  
And wherein the source (100) sends (105) the value of the committed error (320) at the certain time instant (t) within the time series to the destination (200) only if the committed error exceeds a first threshold (As an initial matter, the examiner notes the contingency of this limitation. As discussed above, such contingent limitations do not carry patentable weight. However, see Dromard Section 9.3 “In addition, the source stores a timestamp in the Probe packet to allow links to store each prediction in the corresponding time slot, and so, avoiding mixing predictions from different instants of time. A router link only update a prediction in the probe packet if its value it is smaller than the prediction contained in the packet with the same timestamp. Therefore, the source receives the minimum prediction value of the bottleneck value at links per timestamp…” The examiner notes that “its value” refers to its “bottleneck value” and thus, under BRI, “its value” teaches “committed error.” Therefore, because a router link will only update a prediction if its committed error (e.g. bottleneck value) is smaller than the prediction, the data (e.g. the new committed error (bottleneck value)) is only sent if the new error exceeds a first threshold (e.g. the minimum value already stored in the Probe packet for the bottleneck value).).  
With respect to Claim 9, Dromard teaches wherein  the first forecast module generates the predicted value (310) at the certain time instant (t) by using a plurality of previous real values collected in the source (100) before the certain time instant (t) (Dromard Figure 40 as shown above. Note especially the 20 samples, at least these 20 samples teach “use a plurality of previous real values collected in the source…” Dromard Section 9.2  Pg. 61 describes these values “In SLBN, every protocol packet carries the following fields: the session to which this packet belongs (s), the bandwidth computer two Probe cycles ago (bw’’), the bandwidth computed in the previous Probe cycle (bw’), the bandwidth being computed in this Probe cycle (bw), the set of bottlenecks for this session (B), the latest bottleneck that was added to B (b)….” Further section 9.3 Dromard continues “Figure 40 shows the architectural described of the extended SLBN++ protocol. The inputs to the forecasting module are the last 20 samples of N, NR, BF, shBW, jointly with C, the bandwidth of the link. We store this set of previous samples in order to be able to predict future values based on the current trend of them…” The examiner notes that, clearly using a set of previous samples in 
With respect to Claim 10, Dromard teaches wherein the first forecast module (120) generates the predicted value (310) at the certain time instant (t) by further using additional variables obtained from outside the source (100) and inside the data system (Dromard Figure 40 as shown above. Note especially the 20 samples, at least these 20 samples teach “use a plurality of previous real values collected in the source…” Dromard Section 9.2  Pg. 61 describes these values “In SLBN, every protocol packet carries the following fields: the session to which this packet belongs (s), the bandwidth computer two Probe cycles ago (bw’’), the bandwidth computed in the previous Probe cycle (bw’), the bandwidth being computed in this Probe cycle (bw), the set of bottlenecks for this session (B), the latest bottleneck that was added to B (b)….” Further section 9.3 Dromard continues “Figure 40 shows the architectural described of the extended SLBN++ protocol. The inputs to the forecasting module are the last 20 samples of N, NR, BF, shBW, jointly with C, the bandwidth of the link. We store this set of previous samples in order to be able to predict future values based on the current trend of them…” The examiner notes that, under BRI, any or all of the 20 samples (see Figure 40) and/or the information carried in every protocol packet teaches “wherein generating the predicted value (310) at the certain time instant (t) further uses additional variables obtained from outside the source (100) and inside the data system”.).

With respect to Claim 11, as best understood, Dromard teaches wherein the first forecast module (120) generates the predicted value (310) using another prediction model (M2, M3, ..., Mx) different from the prediction model (M1, M2, M3, ..., Mx) previously generated, only if the committed error (320) exceeds a second threshold higher than the first threshold, (The examiner notes, for clarity of record, that this claim is wholly contingent and as such, does not carry any patentable weight. Further, the examiner notes the claim interpretation given to Claim 4 as discussed above. 
See Dromard Figure 40. Dromard Section 9.3 “In addition, the source stores a timestamp in the Probe packet to allow links to store each prediction in the corresponding time slot, and so, avoiding mixing predictions from different instants of time. A router link only update a prediction in the probe packet if its value it is smaller than the prediction contained in the packet with the same timestamp. Therefore, the source receives the minimum prediction value of the bottleneck value at links per timestamp…” The examiner notes that, as can be seen from the above Figure 40 annotation, such changes in predicted values (e.g. minimum prediction value of the bottleneck value) are feed back into the forecasting module. Next, Dromard Section 9.3 recites “SLBN++ utilizes a forecasting modules in each router link to obtain a set of future predictions of the bottleneck values of the link.” Clearly, if there is a forecasting module in each link there must be a plurality of different forecasting modules (e.g. forecasting module for link 1, forecasting module for link 2, etc.). Because each link has its own forecasting module which each generate predicted values based on a particular link probe packet value being smaller than a prediction contain in the packet with the  “…only if the committed error (320) exceeds a second threshold higher than the first threshold, generating the predicted value (310) using another prediction model (M2, M3, ..., Mx) different from the prediction model (M1, M2, M3, ..., Mx) previously used…”
The examiner notes in the alternative, in one router link, as shown in Figure 40 once predicted values of the bottleneck values are obtained they are compared to those values already stored in the Probe packet. As further shown, the values stored (as a result of the comparison) are sent back to the forecasting module to generate updated values, using the new values which are now stored in the Probe packet. This functionality of updating the predicted values by inputting the current stored values teaches “further comprising, only if the committed error (320) exceeds a second threshold higher than the first threshold, generating the predicted value (310) using another prediction model (M2, M3, ..., Mx) different from the prediction model (M1, M2, M3, ..., Mx) previously used”.).
With respect to Claim 12, Dromard teaches wherein the generator (110) of prediction models (M1, M2, M3, ..., Mx)is a convolutional neural network (Dromard See Figure 40 “ANN”. Further, Dromard Section 10.2 “Convolutional neural network for noisy neighbor detection”. Note especially Figure 59 which shows a convolutional neural network used to detect noisy neighbors in a cloud environment.” Note further, “Each input sample consists of 11 consecutive readings concatenated together…each of the three input features is fed to the network in a separate channel…” The examiner notes that having at least three separate channels and using a convolutional neural network as the forecasting module teaches “wherein the prediction model (M1, M2, M3, ..., Mx) is generated by using a convolutional neural network”.).

With respect to Claim 13, as best understood, Dromard teaches a plurality of sources (100) which are clients (C1, C2,..., CN) of different client categories, wherein the generator (110) of each client (C1, C2,..., CN) generates prediction models (PrC1, PrC2, ..., PrCN) depending upon the client category to be received (204) by the destination (200) (Dromard Section 9.3 “Problem solution” “SLBN++, the proposed protocol extends the SLBN protocol to provide it with forecasting capabilities in each router link. SLBN++ utilizes a forecasting module in each router link to obtain a set of future predictions of the bottleneck value of the link…” Further Section 9.3 “After this processing is done [packet processed as shown in Dromard Figure 38] and before forwarding the packet to the output link, the forecasting module is activated to compute the corresponding predictions of the bottleneck value of this link to store them in the Probe packet…The activated unit consisting of an array of 6 predictors will forecast the bottleneck value of this link…for t+1, t+2…, t+6 instants of time…” The examiner notes that necessarily, if each client (e.g. source) has a forecasting module as provided by Dromard, each source will generate a prediction model based on the data that it receives or is otherwise input into a respective clients forecasting module. Because each client’s forecasting module generates a model (e.g. predicted time series) using the data input, Dromard teaches “a plurality of sources (100) which are clients (C1, C2,..., CN) of different client categories, wherein the generator (110) of each client (C1, 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. S. Tashiro, Y. Nakamura, K. Matsuda and M. Matsuoka, "Application of Convolutional Neural Network to Prediction of Temperature Distribution in Data Centers," 2016. Similar inventive Concept. 
2. N. Bobroff, A. Kochut and K. Beaty, "Dynamic Placement of Virtual Machines for Managing SLA Violations," 2007. Similar inventive Concept. 
3. Z. Ye, S. Mistry, A. Bouguettaya and H. Dong, "Long-Term QoS-Aware Cloud Service Composition Using Multivariate Time Series Analysis," 2016. Similar Inventive Concept. 

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.C.T./Examiner, Art Unit 2126     
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126